Citation Nr: 1205901	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether a timely notice of disagreement was filed in response to a June 2007 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The Veteran testified during the December 2011 hearing that he was only appealing the issue of whether a timely notice of disagreement was received with respect to the June 2007 denial of the claims for entitlement to service connection for hearing loss and tinnitus.  Therefore, while the June 2007 rating decision on appeal also denied entitlement to service connection for emphysema claimed as a lung condition, the Veteran has specifically limited his appeal to whether a valid notice of disagreement was filed in response to the denial of the claims for service connection for hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In June 2007, a rating decision denied claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Notice of the rating decision and the Veteran's appellate rights was mailed on July 9, 2007.

2.  On September 18, 2007, the Veteran submitted a timely notice of disagreement to the denial of the claims for entitlement to service connection for hearing loss and tinnitus. 

CONCLUSION OF LAW

The Veteran submitted a timely notice of disagreement in September 2007 in response to a June 2007 rating decision that denied claims for entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.103, 3.109, 20.200, 20.201, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he filed a timely notice of disagreement to initiate an appeal with respect to the a June 2007 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.  Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2011).  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the RO within one year from the date that the RO mailed the notice of the determination.  38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.302.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302(a). 

In a June 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  Notice of the denial and the Veteran's appellate rights was mailed to the Veteran on July 9, 2007.  The Veteran responded with a statement that was received by VA on September 18, 2007.  The statement referenced the July 9, 2007 letter from the RO and noted that "the only time/place that my hearing loss and tinnitus could have been caused is as a loader on the 5" guns in the US Navy. It just makes sense."  No response to the Veteran's statement was issued, and the Veteran wrote again on July 1, 2008 inquiring about the status of his claim.  In response, the RO mailed the Veteran a letter on August 22, 2008 that indicated a NOD had not yet been received.  The letter told the Veteran that he should notify the RO if he wished to file a NOD and also provided that he had one year from the date of the letter notifying him of the June 2007 rating decision to file a NOD.  The Board notes that the year deadline for submitting an NOD had already expired at the time the RO sent the August 2008 letter.  

Following receipt of the RO's August 2008 letter, the Veteran mailed another statement, received by VA in March 2009, requesting de novo review and a personal hearing in the matter of the denial of his claims.  The RO wrote to the Veteran in May 2009 that the March 2009 statement was being treated as an NOD but was not timely filed as it was received more than a year after he was notified of the decision to deny his claims. 

The Veteran claims that his statement received by VA on September 18, 2007 is a valid NOD and served to initiate an appeal with respect to the denial of the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  An NOD must express disagreement with a determination of the agency of original jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201. While special wording is not required, the NOD must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2011); see also Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). 

The Board finds that the September 2007 statement from the Veteran constituted a valid NOD.  The Veteran clearly indicated a belief that his hearing loss and tinnitus were incurred during active duty service, and the statement was specifically issued in response to the July 2007 letter notifying the Veteran that service connection for hearing loss and tinnitus had been denied.  The Federal Circuit has instructed VA that it should liberally interpret written communications that may constitute an NOD.  Gallegos, supra (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Therefore, based on a liberal reading of the Veteran's September 2007 statement, the Board finds that it sufficiently expressed disagreement with the June 2007 rating decision and was received within a year from the July 2007 letter notifying the Veteran his claims had been denied.  Accordingly, the Veteran's September 2007 statement is a valid NOD and initiated an appeal with respect to the denial of the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

Finally, with respect to VA's duties to notify and assist, timeliness of a notice of disagreement is a "downstream" jurisdictional matter and application or interpretation of the governing law is dispositive.  In such cases, the VCAA and implementing regulations have no application.  In any event, since the Board is taking action favorable to the Veteran by finding in his favor as to the timeliness and validity of the September 2007 NOD, a decision at this point poses no risk of prejudice to the Veteran.


ORDER

A timely notice of disagreement was filed in September 2007 in response to a June 2007 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus and the claim is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


